UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 4, 2010 ARCHER-DANIELS-MIDLAND COMPANY (Exact name of registrant as specified in its charter) Delaware 1-44 41-0129150 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4666 Faries Parkway Decatur, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(217) 424-5200 Item 2.02 Results of Operations and Financial Condition. On May 4, 2010, Archer-Daniels-Midland Company (ADM) issued a press release announcing third quarter results.A copy of such press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (c) Exhibits The following exhibit is furnished herewith: Press release dated May 4, 2010 announcing third quarter results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARCHER-DANIELS-MIDLAND COMPANY Date: May 4, 2010 By /s/ David J. Smith David J. Smith Executive Vice President, Secretary and General Counsel EXHIBIT INDEX Exhibit Description Press Release dated May 4, 2010
